Title: From George Washington to Benjamin Greenleaf, 2–5 August 1776
From: Washington, George
To: Greenleaf, Benjamin



Sir.
Head-Quarters New York 2d[—5] Augt 1776

Your letter of the 16th Ultmo in behalf of the Council of Massachusetts is duly Received, the Contents have been attended to, and I have the pleasure to inform you there is a prospect of an early exchange of the Prisoners taken in the Yanke-Hero Privateer—As Mr Tracy negociated this matter and had an interview with Lord Howe on Board the Eagle Man of War I must refer you to him for particulars, Congress authorised Me to comply with General Howe’s request of giveing Gove[r]nor Skeene for Mr Lovell, I have wrote informing General Howe thereof, and expect soon to have Mr Lovell sent to some part of the Continent.
Assure the Members of your Honorable Body it gives me particular pleasure, that I have it in my power to release one of their Cityzens from a long and tedious Imprisonment, and shall esteem myself happy in complying with any request they may make consistant with the Important Duties of my Office. I have the Honor to be with Great Esteem their & Your Most Obedient & Very Hume Servt

Go: Washington



August 5th 1776. P.S. On the 11th Ulto I wrote your Honorable Body respecting the St. Johns Novia Scotia & Penobscott In⟨dians⟩ since which I have heard nothing from them, i⟨t is⟩ a matter of the greatest Consequence, must therefore beg an Answer, acquainting Me what Steps they have taken by the first Post, Since the above I have a letter from General Howe acquainting me he has sent for Mr Lovell for the proposed Exchange, I am sir Yours &c.


Go: Washington
